       2:17-cr-20037-JES-JEH # 263        Page 1 of 12                                      E-FILED
                                                             Wednesday, 13 March, 2019 05:18:31 PM
                                                                      Clerk, U.S. District Court, ILCD

                    IN THE UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
       Plaintiff,                         )
                                          )
              vs.                         )      Case No. 17-CR-20037
                                          )
BRENDT A. CHRISTENSEN,                    )
                                          )
       Defendant.                         )

                 THE UNITED STATES OF AMERICA’S MOTION
               TO PRECLUDE THE TESTIMONY OF DR. PETER VOS
               OR, IN THE ALTERNATIVE, FOR DAUBERT HEARING

       NOW COMES the United States of America, by John C. Milhiser, United States

Attorney for the Central District of Illinois, Eugene L. Miller and Bryan D. Freres,

Assistant United States Attorneys, and Department of Justice Trial Attorney James B.

Nelson, and hereby moves the Court to preclude the proffered expert testimony of Dr.

Peter Vos or, in the alternative, to conduct a Daubert hearing. The bases for the United

States’ motion are as follows.

                                 PROCEDURAL HISTORY

       The Court’s scheduling order provided, among other things, that the defendant

must give notice of his non-Rule 12.2 expert witnesses, including rebuttal witnesses, by

August 24, 2018. (R.67). As the Court’s docket reflects, the defendant has failed to give

timely notice with regard to multiple expert witnesses. On February 15, 2019, based on

the defendant’s failure to provide complete notice of his expert witnesses’ proposed

testimony, the United States filed a motion in limine asking the Court to limit the
       2:17-cr-20037-JES-JEH # 263          Page 2 of 12



defendant’s experts to the information provided by the defendant, and to preclude the

defendant from calling any expert witnesses had not been timely noticed pursuant to

the Scheduling Order. (R.241).

       On February 20, 2019, defense counsel hand-delivered notice of three additional

non-Rule-12.2 expert witnesses which they purportedly intends to call at trial. 1 Among

these purported experts was Dr. Peter Vos, whom the defendant intends to call to

testify on

       the issue of the interactions of alcohol and medication, including
       prescription and non-prescription drugs, all of which are referenced in the
       McKinley Health Center records, as well as nutritional supplements
       referenced in records we have received in discovery, both in isolation and
       in connection with an individual with a documented history of sleep
       disturbances since childhood. 2

This “notice” merely states the topic of potential testimony and, as such, fails to satisfy

Rule 16’s notice requirement. Rule 16(b)(1)(C) requires the defendant’s expert notice to

“describe the witness’s opinions, the bases and reasons for those opinions, and the

witness’s qualifications.” Though the defendant provided a copy of Dr. Vos’

curriculum vitae, he did not provide either a report or a summary of his findings.




       1 Specifically, the defendant gave notice of his intent to call Drs. Susan Zoline,
Jonathan Sorensen, and Peter Vos. Prior to February 20, 2019, the defendant had not
given prior notice of his intent to either call these alleged experts or call experts in their
respective fields. As such, the defendant’s February 20, 2019, disclosure is in violation
of the Scheduling Order and all three of these proposed experts should be precluded
from trial. (R.241).

       The United States has done its best to decipher Dr. Vos’ likely testimony, but
       2

cannot meaningfully respond or hire rebuttal witnesses until proper notice is given.
                                               2
       2:17-cr-20037-JES-JEH # 263         Page 3 of 12



                                       ARGUMENT

A. The Defendant Cannot Satisfy His Burden of Proving that Dr. Vos’ Proposed
   Testimony Satisfies the Daubert Requirements for Admissibility

       As the proponent of Dr. Vos’ testimony, the defendant bears the burden of

proving that the proffered testimony meets the standards for admissibility. Lewis v.

CITGO Petroleum Corp., 561 F.3d 698, 705 (7th Cir. 2009). The admissibility

determination “‘begins with Federal Rule of Evidence 702 and the Supreme Court’s

opinion in Daubert, as together they govern the admissibility of expert witness

testimony.’” Gopalratnam v. Hewlett-Packard Co., 877 F.3d 771, 778 (7th Cir. 2017)

(quoting Krik v. Exxon Mobil Corp., 870 F.3d 669, 673 (7th Cir. 2017)).

       Federal Rule of Evidence 702 provides that “[a] witness who is qualified as an

expert by knowledge, skill, experience, training or experience” may offer opinion

testimony if four prerequisite elements are met:

       (a)    The expert’s scientific, technical, or other specialized knowledge
              will help the trier of fact to understand the evidence or to
              determine a fact in issue;
       (b)    The testimony is based on sufficient facts or data;
       (c)    The testimony is the product of reliable principles and methods;
              and
       (d)    The expert has reliably applied the principles and methods to the
              facts of the case.

The Supreme Court has noted that “[t]he adjective ‘scientific’ implies a grounding in the

methods and procedures of science. Similarly, the word ‘knowledge’ connotes more than

subjective belief or unsupported speculation.” Daubert v. Merrell Dow Pharrn., Inc., 509

U.S. 579, 590 (1993) (emphasis added). As Daubert held, the admission of expert

testimony under Rule 702 depends on “the scientific validity – and thus the evidentiary

                                             3
       2:17-cr-20037-JES-JEH # 263         Page 4 of 12



reliance and reliability – of the principles that underlie a proposed submission. The

focus, of course, must be solely on principles and methodology, not on the conclusions

that they generate.” Id. at 594.

       Thus, the Court must take on a gatekeeping role and employ whatever

questioning is necessary to make certain that the expert “employs in the courtroom the

same level of intellectual rigor that characterizes the practice of an expert in the relevant

field.’” Smith v. Ford Motor Co., 215 F.3d 713, 719 (7th Cir. 2000) (quoting Kuhmo Tire Co.

v. Carmichael, 526 U.S. 137, 152 (1999)). The proponent cannot meet his burden unless he

demonstrates that the proffered testimony is grounded on reliable, accepted science,

and that the proffered expert is qualified to testify about that accepted science – proving

one, but not the other, is insufficient. As the Seventh Circuit noted, “‘[a] supremely

qualified expert cannot waltz into the courtroom and render opinions unless those

opinions are based upon some recognized scientific method and are reliable and

relevant under the test set forth by the Supreme Court in Daubert.’” Lewis, 561 F.3d at

705 (quoting Clark v. Takata Corp., 192 F.3d 750, 759 n. 5 (7th Cir.1999); see also United

States v. Schiff, 602 F.3d 152, 177 (3d Cir. 2010). Likewise, an unqualified witness cannot

waltz into the courtroom and render opinions about anything.

       Taken together, FRE 702 and Daubert, as interpreted by both the Supreme Court

and the Seventh Circuit, require the Court to evaluate three factors “(1) the proffered

expert’s qualifications; (2) the reliability of the expert’s methodology; and (3) the

relevance of the expert’s testimony.” Gopalratnam, 877 F.3d at 779. As noted more fully



                                              4
       2:17-cr-20037-JES-JEH # 263          Page 5 of 12



below, the defendant cannot satisfy any of these three factors for Dr. Vos and his

testimony should be precluded.

       1. Dr. Vos is not Qualified to Testify as to the Subject Matter Described

       The defendant apparently intends to call Dr. Vos to testify in mitigation that the

defendnat should not be sentenced to death because his intentional kidnapping and

murder of Ying Ying Zhang was influenced by the alcohol, Vicodin, Propecia, and

creatine monohydrate that may have been in his bloodstream in the months preceding

the crime. 3 Even assuming that accepted science supported such a hypothesis, which it

does not, Dr. Vos is not qualified to testify about it.

       It appears as though the defendant hired Dr. Vos because he obtained a Ph.D. in

Pharmacology in 1990, and then performed a post-doc fellowship at the National

Institutes of Health. 4 However impressive those credentials might appear on paper, Dr.

Vos has never actually worked as a pharmacologist. After completing his fellowship,




       3There is no evidence, other than the defendant’s self-reporting, that he ever
took any of these compounds. Those self-reports were made before the crime was
committed as part of an effort to gain sobriety. There is no evidence that any of these
compounds was present in the defendant’s bloodstream, in any quantity, when he
kidnapped and murdered Ying Ying Zhang.

       4Dr.   Vos participated in the IRTA, or Intramural Research Training Award
program. “IRTA Trainees may not independently engage in patient care activities (any
clinically-related activity must explicitly be under the direct supervision and control of
an NIH employee), be assigned official supervisory responsibilities, or sign documents
(e.g., requisitions) on behalf of the Government.” National Institutes of Health, Office of
Intramural Research, available at https://oir.nih.gov/sourcebook/personnel/ipds-appointment-
mechanisms/intramural-research-training-award-irta-hiring-mechanism-postdoctoral-pre (last
visited March 5, 2019). “An IRTA Fellowship is a non-Full-Time Equivalent Employment
(FTE) position.” Id.
                                               5
       2:17-cr-20037-JES-JEH # 263        Page 6 of 12



Dr. Vos founded Firefly Communications - a “full-service Internet Presence Provider”

whose business model was to “develop, deploy, host and promote commercial web

sites . . . and provide[ ] strategic planning for online ventures, marketing and business

procedures.” See Vos CV (Attachment 1). Dr. Vos operated that business until 2006

when he began teaching at Montgomery College – a community college located in the

suburbs of Washington, D.C.

       According to his CV, Dr. Vos has not authored, or co-authored, a peer-reviewed

scientific paper, on any topic, since 1991 – and none of his scholarly work involved drug

combinations resulting in violent behavior. Id. There is no record that Dr. Vos has ever

supervised, participated in, or even read a study involving the impacts of combining

alcohol, Vicodin, Propecia and creatine – in any quantities. Dr. Vos has not worked in

pharmacology, in any capacity, for twenty-five years. Id. Further, although Dr. Vos is a

member of certain professional organizations, none of them is related to pharmacology.

Id.

       Moreover, Dr. Vos does not appear to have ever testified as an expert witness on

any topic, and undersigned counsel has been unable to discover a single case in which

Dr. Vos appeared. It would follow that Dr. Vos has never satisfied a Daubert inquiry

into his qualifications – a fact which should give the Court considerable pause given the

stakes of this case. In reviewing Dr. Vos’ CV, the only apparent basis for his having

been chosen as an expert witness in this case is that he is willing to accept taxpayer

money to state the defendant’s proffered position. Respectfully, Daubert requires quite

a bit more than that.

                                             6
       2:17-cr-20037-JES-JEH # 263         Page 7 of 12



       2. Dr. Vos’ Methodology Is Not Reliable

       The Court’s determination of the reliability of an expert’s methodology “is

primarily a question of the validity of the methodology.” Gopalratnam, 877 F.3d at 781

(quoting Manpower, Inc. v. Ins. Co. of Pa., 732 F.3d 796, 806 (7th Cir. 2013)). Here, Dr. Vos

does not appear to have a “methodology” of his own. He has never researched, or

written on, this topic. Thus, Dr. Vos’ testimony will necessarily rely on speculative

extrapolation of possible side effects of compounds that the defendant may, or may not,

have ingested prior to committing the charged crimes. Such speculation cannot form

the basis of expert testimony.

       Courts in the Seventh Circuit employ a combination of factors in evaluating the

reliability of expert methodology:

       (1) whether the proffered theory can be and has been tested;
       (2) whether the theory has been subjected to peer review;
       (3) whether the theory has been evaluated in light of potential rates of
       error;
       (4) whether the theory has been accepted in the relevant scientific
       community”;
       (5) whether “maintenance standards and controls” exist;
       (6) whether the testimony relates to “matters growing naturally and
       directly out of research they have conducted independent of the
       litigation,” or developed “expressly for purposes of testifying”;
       (7) “[w]hether the expert has unjustifiably extrapolated from an accepted
       premise to an unfounded conclusion”;
       (8) “[w]hether the expert has adequately accounted for obvious alternative
       explanations”;
       (9) “[w]hether the expert is being as careful as he would be in his regular
       professional work outside his paid litigation consulting”; and
       (10) “[w]hether the field of expertise claimed by the expert is known to
       reach reliable results for the type of opinion the expert would give.”




                                              7
       2:17-cr-20037-JES-JEH # 263          Page 8 of 12



Gopalratnam, 877 F.3d at 779–80 (internal citation and quotation omitted). Dr. Vos

cannot testify meaningfully as to any of these factors, as he has not conducted any

research on this topic himself. As noted above, Dr. Vos has not conducted

pharmacological research on any topic since 1995 – he has never served as the lead

researcher on any study, and he has never written a scholarly paper on drug

interactions.

       It is well-settled that an expert witness may not be called to “parrot” the findings

of experts who are more experienced, better qualified, and who actually conducted the

research. Dura Auto. Sys. of Indiana, Inc. v. CTS Corp., 285 F.3d 609, 612-14 (7th Cir. 2002)

(noting that “[a] scientist, however well credentialed he may be, is not permitted to be

the mouthpiece of a scientist in a different specialty.”); see also Deutz Corp. v. City Light &

Power, Inc., 2009 WL 2986415, at *6 (N.D. Ga. Mar. 21, 2009) (“Rule 703 . . . does not

permit an expert to simply parrot the opinions of other experts.”); Brown v. Teledyne

Cont'l Motors, Inc., 2007 WL 838918, at *3 (N.D. Ohio Mar. 15, 2007) (finding that expert

“must himself be qualified to render any opinions he would testify to in court, or he

would simply be parroting the opinions of others”)).

       The United States does not believe that any properly-conducted scientific study

exists to support the premise of Dr. Vos’ proffered expert testimony. Even if such

studies exist, however, Dr. Vos has had no involvement in them and could not

meaningfully testify as to the reliability of their methodology. At best, Dr. Vos would

be serving as the mouthpiece for another scientist whose expertise would exceed his

own. Allowing such testimony would defeat the purpose of both Rule 702 and Daubert.

                                              8
       2:17-cr-20037-JES-JEH # 263         Page 9 of 12



       3. Dr. Vos’ Testimony is Not Relevant, and Any Relevance is Outweighed by
          the Risk of Prejudice or Juror Confusion

       In considering whether particular evidence is “relevant,” the Court applies the

same standard in the penalty phase that it would in the guilt phase. United States v.

Lujan, 603 F.3d 850, 854 (10th Cir. 2010) (citing 18 U.S.C. § 3593(c)). Thus, evidence is

“relevant” in the penalty phase “if it has “any tendency to make the existence of any

fact that is of consequence to the determination of the action more probable or less

probable than it would be without the [information].” Id. (quoting FRE 401). Section

3593(c) also provides that relevant evidence should be excluded from the penalty phase

if “its probative value is outweighed by the danger of creating unfair prejudice,

confusing the issues, or misleading the jury.” Id. (differentiating FRE 403 which

provides that exclusion is proper if the probative value is substantially outweighed by

unfair prejudice).

       Assuming, for the sake of argument, that legitimate scientific research shows that

some combination of alcohol, Vicodin, Propecia, and creatine could have affected the

defendant’s behavior sufficiently to justify its inclusion as a mitigating factor, the

evidence would nevertheless be inadmissible under Section 3593(c). This is true

because there is no evidence that the defendant consumed any of these items – in any

dosage – on the day of the offense. Indeed, the only evidence that he ever consumed

them rests on the self-serving hearsay statements of a man charged with lying to the

FBI. In the absence of evidence that these compounds were present in the defendant’s




                                              9
       2:17-cr-20037-JES-JEH # 263         Page 10 of 12



bloodstream, any testimony about what effect these compounds might have had on the

defendant or his behavior would be wholly speculative.

       Allowing Dr. Vos, or anyone else, to testify that the defendant’s crimes were

mitigated in any way by his use of alcohol, Vicodin, Propecia, and creatine would

require the United States to call a rebuttal witness, and the penalty phase would

devolve into a time-consuming battle of the experts on an ancillary issue for which

there is little, if any, factual basis. This result would serve only to confuse the jurors as

to the issues that are properly theirs to decide. The jurors’ confusion would be

amplified by the fact that there is no scientific basis for the defendant’s position, which

he intends to offer through an unqualified witness. Although the defendant is entitled

to zealously argue proper mitigation in hopes that the jurors will spare his life, he is not

entitled to sell them snake oil and call it medicine.

                                      CONCLUSION

       There is no evidence to suggest that the defendant used any combination of

alcohol, Vicodin, Propecia, or creatine on the date of the offense. There is no valid

science to support the defendant’s theory that the combination of these compounds

affected his behavior. The defendant’s proffered expert has had no exposure to the field

of pharmacology in 25 years, and he is only qualified to parrot the research of more

qualified persons. Allowing expert testimony under these circumstances would defy

any reasonable interpretation of Rule 702 and the Daubert requirements.




                                              10
      2:17-cr-20037-JES-JEH # 263        Page 11 of 12



      WHEREFORE, the United States respectfully moves the Court to preclude the

testimony of Dr. Peter Vos or, in the alternative, to schedule an immediate Daubert

hearing.

Respectfully submitted,

JOHN C. MILHISER
UNITED STATES ATTORNEY

/s/Eugene L. Miller                          /s/ James B. Nelson
Eugene L. Miller                             James B. Nelson
Assistant United States Attorney             Trial Attorney
201 S. Vine St., Suite 226                   Capital Case Section
Urbana, IL 61802                             United States Department of Justice
Phone: 217/373-5875                          1331 F. Street NW, Room 625
Fax: 217/373-5891                            Washington, DC 20004
eugene.miller@usdoj.gov                      Phone: 202/598-2972
                                             james.nelson@usdoj.gov

/s/Bryan D. Freres
Bryan D. Freres, Bar No. IL 6294791
Assistant United States Attorney
201 S. Vine St., Suite 226
Urbana, IL 61802
Phone: 217/373-5875
Fax: 217/373-5891
bryan.freres@usdoj.gov




                                           11
       2:17-cr-20037-JES-JEH # 263        Page 12 of 12



                               CERTIFICATE OF SERVICE

       I hereby certify that on March 13, 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to counsel of record.



                                          /s/ James B. Nelson
                                          James B. Nelson
                                          Trial Attorney
                                          Capital Case Section
                                          United States Department of Justice
                                          1331 F. Street NW, Room 625
                                          Washington, DC 20004
                                          Tel: (202) 598-2872
                                          james.nelson@usdoj.gov




                                            12
